         Case 2:21-cv-00602-KSM Document 18 Filed 06/14/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                             CIVIL ACTION
 IN RE LINDA OSINUPEBI,
                                                             NO. 21-602-KSM


                                             ORDER

       AND NOW, this 14th day of June, 2021, upon consideration of Nasr Properties I, LLC’s

Motion to Quash Appeal (Doc. Nos. 5 & 6), Oluwaseyi Osinupebi’s brief in support of appellate

standing (Doc. No. 14), the Bank of New York Mellon’s brief in opposition to standing (Doc.

No. 15), and Osinupebi’s reply brief in support of appellate standing (Doc. No. 16), it is

ORDERED that the motion is GRANTED and the appeal is QUASHED for lack of standing.

The Clerk of Court shall mark this matter CLOSED.

IT IS SO ORDERED.



                                                     /s/Karen Spencer Marston
                                                     ______________________________
                                                     KAREN SPENCER MARSTON, J.
